                     Case 1:20-cv-11077-GHW Document 9 Filed 03/23/21 Page 1 of 1
                                                                                                 USDC SDNY
                                                                                                 DOCUMENT
                                                                                                 ELECTRONICALLY FILED
                                                                                                 DOC #:
       Mars Khaimov Law, PLLC                                                                    DATE FILED: 3/23/2021

                                                                                 MEMORANDUM ENDORSED
                                                                                        March 22, 2021

          VIA ECF
          Hon. Judge Woods
          United States District Judge
          Southern District of New York
          500 Pearl Street
          New York, NY 10007

                  Re: Quezada v. Royal Hawaiian Macadamia Nut, Inc.
                      Case No. 1:20-cv-11077-GHW

          Dear Judge Woods,

                  The undersigned represents Plaintiff Jose Quezada (hereinafter “Plaintiff”) in the above-
          referenced matter.
                  The initial conference for this matter is set for March 29, 2021. Defendant was served on
          February 1, 2021 and has yet to appear. It is now March 22, 2021, and Plaintiff is in the process
          of obtaining a Certificate of Default from the Clerk of the Court and will promptly be moving the
          Court for a Default Judgment in accordance with its Individual Rules.
                  Accordingly, the undersigned requests that the March 29th Conference be adjourned sine
          die, and further requests that Plaintiff be granted an additional 30 days in which to obtain the
          Certificate of Default and present the Court with an Order to Show Cause for Default Judgment.

                  Thank you for your time and consideration of the above request.

                                                                                      /s/Mars Khaimov
                                                                                      Mars Khaimov, Esq., Principal
                                                                                      Mars Khaimov Law, PLLC


Application granted. Plaintiff’s March 22, 2021 request to adjourn the March 29, 2021 initial pretrial conference, Dkt. No. 8,
is granted. The March 29, 2021 initial pretrial conference is adjourned sine die. The Clerk of Court is directed to terminate
the motion pending at Dkt. No. 8. The Court expects that any motion for default judgment will be filed no later than April
29, 2021.
SO ORDERED.                                                           _____________________________________
                                                                             GREGORY H. WOODS
Dated: March 23, 2021                                                       United States District Judge
New York, New York
